DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on October 30, 2019.
Claims 1-16 are pending in this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-9, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batta et al. (US 2019/0236216) in view of Shpigel (US 2008/0140398).
As per claim 1, Batta discloses, a control method comprising, by an electronic device: 
receiving input of a user (Paragraph 0023), however Batta does not explicitly disclose, but Shpigel discloses voice input (Paragraph 0018);
acquiring a keyword related to a content included in the user voice (Paragraphs 0019-0021), however Batta does not explicitly disclose, but Shpigel discloses voice input (Paragraph 0018).

acquiring at least one modified keyword based on the acquired keyword (Paragraphs 0016-0021); 
acquiring a plurality of search results corresponding to the acquired keyword and the acquired at least one modified keyword (Paragraphs 0016-0021);
comparing the acquired keyword and the acquired at least one modified keyword with the acquired plurality of search results (Paragraphs 0059-0061);
acquiring a content name corresponding to the acquired keyword based on the comparing (Paragraph 0075); and 
Batta does not explicitly disclose, updating a database of content names based on the acquired keyword, the acquired at least one modified keyword, and the acquired content name. Official Notice is taken on the well-known updating a database of content name.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to update a database of content name as claimed in the invention of Batta because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. 
KSR Int’l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).  

As per claim 3, Batta does not explicitly disclose, but Shpigel discloses, wherein the acquiring of at least one modified keyword comprises:  identifying the keyword in units of syllables; and acquiring at least one word phrase which adjacent syllables are combined with each of the identified syllables, and wherein a text including the acquired at least one word phrase is acquired as a modified keyword (Paragraphs 0019-0020).

As per claim 4, Batta does not explicitly disclose, but Shpigel discloses wherein the acquiring of at least one modified keyword further comprises: acquiring a text including a word phrase included in a vocabulary dictionary among texts including the at least one word phrase as the modified keyword (Paragraphs 0019-0020).

As per claim 5, Batta discloses, wherein the acquiring of a plurality of search results comprises: acquiring a plurality of search queries with respect to the acquired keyword and the acquired at least one modified keyword, and wherein a search result is crawled through an external server based on the acquired plurality of search queries (Paragraphs 0031-0034).



As per claim 7, Batta discloses, wherein the acquired plurality of search results include at least one first search result with respect to the acquired keyword and at least one second search result with respect to each of the acquired at least one modified keyword, and the filtering further comprises: performing filtering with respect to a search result including information commonly included in the first search result and the second search result among the acquired plurality of search results (Paragraphs 0058-0066).

As per claim 8, Batta discloses, wherein the acquiring of a content name further comprises: with respect to the acquired plurality of search results, performing character string comparison with the acquired keyword and the acquired at least one modified keyword; and identifying at least one search result including a degree of similarity equal to or greater than a predetermined degree of similarity based on the performing character string comparison, and wherein a text included in a search result having a highest degree of similarity among the identified search results is acquired as the content name (Paragraphs 0023 and 0059-0061).

. 


Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batta et al. (US 2019/0236216) in view of Shpigel (US 2008/0140398) as applied to claims 1 and 10 above, and further in view of Gupta et al. (US 2015/0242898).
As per claims 2 and 10, Batta in view of Shpigel do not explicitly disclose, but Gupta discloses, wherein the acquiring of at least one modified keyword comprises:  acquiring a text corresponding to an abbreviated expression of a content name among words included in the user voice as the keyword (Paragraph 0024).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use abbreviation expression as teaches by Gupta in the invention of Batta in view of Shpigle because that would provide wide variety of search expression of content name to cover for obvious reasons. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Horie (US 2020/0211534) discloses, an information processing apparatus includes an acquisition unit configured to acquire one or more keywords extracted on the basis of voice uttered by one or more users, and an extraction unit configured to 
Riise et al. (US 2008/0154856) discloses, system and method for query expansion.
Ma (US 2018/0101616) discloses, search system, page display method and client terminal.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).

					
September 10, 2021							Abul K. Azad
										Primary Examiner
										Art Unit 2656

	/ABUL K AZAD/           Primary Examiner, Art Unit 2656